DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 07/26/2019. It is noted, however, that applicant has not filed a certified copy of the JP2019-137607 application as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-2 are allowed. The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office determines that the claims are allowable.
Regarding independent claims 1, patentability exists, at least in part, with the claimed combination of elements and features of: “a processing trace forming step of positioning the condenser at the reference height and the plurality of heights by moving the condenser along the z-axis direction, and forming the plurality of processing traces in the one surface of the workpiece by irradiating different positions of the one surface with the laser beam according to each of the heights; a calculating step of calculating at least one of an average of widths in a plurality of predetermined directions of each of the plurality of processing traces in the one surface and an area ratio of each of the plurality of processing traces to the predetermined shape by analyzing the image obtained in the image obtaining step by an image analyzing section; and a comparing step of quantitatively comparing deviations of the plurality of processing traces 
Comparing to the prior-art of the record, the most relevant prior art is Ahn et al. (U.S. Patent Application Publication No. 2019/0033232). Ahn discloses the claimed invention except for the claimed features listed above. 
Ahn discloses a comparing method irradiating the workpiece with a pulsed laser beam having a wavelength absorbed by the workpiece, and the comparing method comprising:
a holding step of holding the workpiece on a holding surface of a chuck table ([0030], lines 3-5);
a reference height setting step of, on a basis of a focal length of a condensing lens of a condenser including the condensing lens configured to condense the laser beam on the workpiece and a thickness of the workpiece, setting a height of the condenser in a z-axis direction perpendicular to the holding surface when a condensing point of the laser beam is located at the one surface of the workpiece as a reference height of the condenser (Fig. 6, [0052], lines 10-20);
a height setting step of setting a plurality of different heights along the z-axis direction from a first height located on one side in the z-axis direction of the reference height to a second height located on another side in the z-axis direction of the reference height (Fig. 6, [0052], lines 3-6);
an image obtaining step of obtaining an image by imaging the plurality of processing patterns ([0052], last 4 lines);
a calculating step of calculating pattern failure by analyzing the image obtained in the image obtaining step by an image analyzing section ([0054], lines 1-10); and
a comparing step of quantitatively comparing deviations of the plurality of processing traces from the predetermined shape ([0053], lines 1-10).
Marjanovic et al. (U.S. Patent Application Publication No. 2015/0166394, Fig. 3, Fig. 11) and Xiao et al. (U.S. Patent Application Publication No. 2020/0335397, Fig. 4C) disclose a processing trace forming step of positioning the condenser at the reference height by moving the condenser along the z-axis direction, and forming the plurality of processing traces in the one surface of the workpiece by irradiating different positions of the one surface with the laser beam. Mitsuhiro et al. (U.S. Patent Application Publication No. 2014/0152796) discloses a comparing step of quantitatively comparing deviations of the plurality of processing traces from the predetermined shape on a basis of at least one of the average and the area ratio (Fig. 9).
However, the cited references, and, the pertinent prior art ,when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants.
Regarding independent claims 2, patentability exists, at least in part, with the claimed combination of elements and features of: “setting a plurality of different heights along the z-axis direction from a first height located on one side in the z-axis direction of the reference height to a second height located on another side in the z-axis direction of the reference height; an image analyzing section configured to calculate at least one of an average of widths in a plurality of predetermined directions of each of the plurality of processing traces in the one surface and an area ratio of each of the plurality of processing traces to a predetermined shape by analyzing an image obtained by the imaging unit; and a comparing section configured to quantitatively 
Comparing to the prior-art of the record, the most relevant prior art is Ahn et al. (U.S. Patent Application Publication No. 2019/0033232). Ahn discloses the claimed invention except for the claimed features listed above. 
Ahn discloses a comparing method irradiating the workpiece with a pulsed laser beam having a wavelength absorbed by the workpiece, and the comparing method comprising:
a chuck table having a holding surface configured to hold a workpiece ([0030], lines 3-5);
a laser beam irradiating unit disposed above the chuck table and including a condenser including a condensing lens configured to condense a pulsed laser beam having a wavelength absorbed by the workpiece (Fig. 2);
a height setting unit configured to set, as a reference height of the condenser, a position of the condenser in a z-axis direction perpendicular to the holding surface when a condensing point of the laser beam is located at one surface of the workpiece on a basis of a focal length of the condensing lens and a thickness of the workpiece (Fig. 6, [0052], lines 10-20);
an imaging unit disposed above the chuck table and configured to image a plurality of processing traces formed in the one surface of the workpiece by irradiating different positions of the one surface with the laser beam according to each of the heights (Fig. 1, Fig. 2, [0029], lines 3-5; [0052], last 4 lines); and
a comparing section configured to quantitatively compare deviations of the plurality of processing traces from the predetermined shape ([0053], lines 1-10).
Marjanovic et al. (U.S. Patent Application Publication No. 2015/0166394), Xiao et al. (U.S. Patent Application Publication No. 2020/0335397), and Mitsuhiro et al. (U.S. Patent Application Publication No. 2014/0152796) disclose some of the elements and features of the claimed invention. However, the cited references, and, the pertinent prior art ,when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VU A VU/Primary Examiner, Art Unit 2828